FILED
                             NOT FOR PUBLICATION                              AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: DAVINDER KAUR,                            No. 11-60052

                Debtor,                          BAP No. 10-1398


SAHERINDER KAUR,                                 MEMORANDUM *

                Appellant,

  v.

DAVINDER KAUR,

                Appellee.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Hollowell, Pappas, and Jury, Bankruptcy Judges, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Saherinder Kaur appeals pro se from the Bankruptcy Appellate Panel’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) judgment affirming the bankruptcy court’s judgment determining that

chapter 7 debtor Davinder Kaur’s obligation to Saherinder Kaur was dischargeable.

We have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP

decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Anastas v. Am. Sav. Bank (In re Anastas), 94 F.3d 1280,

1283 (9th Cir. 1996). We review for clear error findings of fact, including a

finding whether a requisite element of 11 U.S.C. § 523(a) is present. Id. We

affirm.

      The bankruptcy court did not clearly err in finding that Davinder Kaur did

not engage in misrepresentation or fraud, and therefore properly concluded that the

obligation arising from a state court judgment was dischargeable. See 11 U.S.C.

§ 523(a)(2)(A) (excepting from discharge debt obtained by false pretenses, false

representations, or actual fraud); id. § 523(a)(4) (excepting from discharge debt

caused by the debtor’s fraud or defalcation while acting in a fiduciary capacity);

Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 575 (1985) (“[W]hen a trial

judge’s finding is based on his decision to credit the testimony of one of two or

more witnesses, each of whom has told a coherent and facially plausible story that

is not contradicted by extrinsic evidence, that finding, if not internally inconsistent,




                                            2                                    11-60052
can virtually never be clear error.”).

      AFFIRMED.




                                         3   11-60052